                                                        ÿ ¡¢£¤¥¡ÿÿÿ¤¦§¨©ªÿÿÿÿ«¬­®ÿ¯°°ÿÿÿ¢±ÿÿ¦²ÿ
                                                        Case 2:20-cv-01375-APG-DJA Document 21 Filed 09/03/20 Page 1 of 3



                                                      ÿ EÿFÿGÿHIFÿ ÿ
                                                     6ÿ ELJNNEOÿ
                                                                9K9ÿL9MÿE         Fÿ46ÿ
                                                                               GÿHIFÿ
                                                     ÿ EPJQLNRÿ
                                                                9K9ÿL9MF   ÿE     Fÿ236ÿÿ
                                                                                ÿEHEGÿHIFÿ
                                                     4ÿ ESTUVW
                                                             J9K9XYÿÿL9ZMÿE   [[)ÿ
                                                                                    Fÿ4426ÿ
                                                     3ÿ P936aÿ3bÿR\]9]a^
                                                                         G
                                                                         ÿ E  KJÿM 9K  \Jÿ1GÿH_4\`ÿÿ4ÿ
                                                                                         9
                                                     ÿ Ng9h]ac\i\d]efÿfÿÿ0ÿ0226677ÿ4ÿ4552664ÿÿ
                                                     2ÿ 59\]fÿ 9ki9         ^   _MK\ji9
                                                                                        hji9      _ M_hM\^
                                                                                                     \   h^
                                                                                                           K FhKFhiÿ
                                                                                                                      i
                                                     1ÿ                      9Meaeji9_M\h^KFhiÿ
                                                     ÿ `
                                                         g\M`aMÿ̀i
                                                                 elaÿM\hM9ÿeÿN\    `]eKÿ9eea_G̀ÿM9ehÿic9elÿ
                                                     ÿ                                                 U9W<Y)ÿ.<T<Y.ÿ)W.<VWX<ÿX[UV<ÿ
                                                      ÿ                                                          )W.<VWX<ÿ[Cÿ9Y7T)Tÿ
      <,%=ÿÿ>?3!@ÿ2A;B?A1AÿÿC5D=ÿÿ>?3!@ÿ2A;BA!!2ÿ




                                                     6ÿ                                                                      mÿmÿm
            !ÿ#$%%&''(ÿ)*$+,-ÿ./$0,ÿ123ÿ
               456ÿ7,856-ÿ9,+5(5ÿ:1;2ÿ
ÿ




                                                     ÿ 9eKÿFHFÿLEoÿEFFGÿ9aÿEENÿ ÿ HÿEFÿ6f65hJ52358n5qÿ
                                                            Nnnÿ                 g  Eÿ      bÿ   NH    Nÿ 6  5
                                                                                                                          E3
                                                     4ÿ NHNHNÿ  Nÿ6g2ÿ     5E4   Nnnÿ
                                                                                              Gÿÿ              gEÿbÿ
                                                     3ÿ                                                                            ..<Tsÿ
                                                                                                                                     <WrU4T<W [9ÿT9)ÿ[V)YVÿ<[ÿ
                                                                                                     8]9\e`\aGÿ                        XT. Yÿ)YT)4W9Y.ÿrY9)W9tÿ
                                                     ÿ JaFÿ                                                                        )W.SW. .T4ÿ[Cÿ
                                                                                                                                                 XT.Yÿÿ
                                                     2ÿ gHNÿEÿNNPÿEHEÿ uÿÿÿvw                                       ÿÿ
                                                                                                                                      ÿxyz{vw
                                                                                                                                       ÿ
                                                                                                                                       ÿÿ
                                                                                                                                        ÿÿ
                                                                                                                                         ÿÿ
                                                                                                                                          ÿÿ
                                                                                                                                           ÿÿ
                                                                                                                                            ÿÿ
                                                                                                                                             |}ÿ
                                                                                                                                              
                                                                                                                                                v|ÿ
                                                                                                                                                 ÿ
                                                                                                                                                 v}ÿ
                                                                                                                                                   
                                                                                                                                                        vwÿ
                                                     1ÿ 8\e  h]_a \JEO
                                                                           ÿ  9 e ÿÿ
                                                                                    K ÿ  ÿ      8EN
                                                                                                           bPH       ÿ
                                                                                                                       EHÿ55pG
                                                                                                                              pGÿÿ
                                                     ÿ \eh]_a\JGÿ
                                                    6ÿ                                              eK9eàFÿ
                                                    6ÿ               eK9eG̀ÿg\Maÿ̀i M\h9eÿN\`]ÿea_M9ehÿic9elÿ0gN7Gÿklÿ9eKÿd̀M_dÿ\àÿ
                                                    66ÿ h_ea]ÿÿMhMKGÿ̀dÿ]9^ÿ\MiÿÿÿGÿ9eKÿ8]9\e`\aÿM`9 ÿg_eKÿbÿNM_aÿ̀65
                                                    6ÿ E3ÿ9eKÿFHFÿL9eÿEFFGÿ9aÿeKe`_MÿNM_a` ÿMÿM`9 ÿg_eKÿbÿNM_aÿ̀625E4ÿ
                                                    64ÿ 08]9\e`\a7Gÿklÿ9eKÿd̀M_dÿ̀d\Mÿh_ea]ÿÿMhMKÿoEÿPP8GÿdMklÿ9M ÿ9eKÿa`\c_]9`ÿ
                                                    63ÿ 9aÿ]]^afÿÿ
                                                    6ÿ ÿÿÿÿ
                                                    62ÿ ÿÿÿÿ
                                                    61ÿ ÿÿÿÿ
                                                         0123456437                                                       89 ÿÿÿÿ
                                                         34413ÿ
                                                         nopqÿstsuvwxvuyz{|v}~v}ÿÿÿwq ÿsuÿÿÿqÿuuzsuÿÿÿ~oqÿsÿÿz
                                                           Case 2:20-cv-01375-APG-DJA Document 21 Filed 09/03/20 Page 2 of 3

                                                         ÿ
                                                      ÿ               EÿFFGHÿ2Iÿ77IÿJKÿGLMNÿ9OPEHPGÿQPHRÿEÿLÿÿSFNT EHÿUFLGFEHÿHÿV MWÿ
                                                      7ÿ WÿPMWÿ9LWÿ2ÿENÿV MWÿ MWÿXHHWÿYÿ3W3WÿKRÿHLTGÿÿHRÿLÿÿSFNT EHÿULMPNNÿHRHÿ
                                                      ÿ PEÿHRÿMEHÿHRÿLÿÿSFNT EHÿQ GÿZZUHNIÿJKÿQ FONÿU[ÿHRÿT FEHÿLNÿQPHRPEÿ
                                                      5ÿ HQ EH[6Eÿ178ÿN[GÿHLÿGLMPZÿÿQLPHHEÿEHPZÿÿZZUHEZÿENÿ9OPEHPG\ÿZOPTGÿ PEGHÿ
                                                      4ÿ JKÿQ FONÿ]ÿNPGTPGGNIÿQPHRÿUL^FNPZIÿGÿULMPNNÿ][ÿV MWÿWÿPMWÿ9LWÿ21N8178IÿLHRLÿHREÿ
                                                      ÿ OOQÿ^FNT EHÿHÿ]ÿEHLNÿ PEGHÿJKWÿÿ
                                                      3ÿ               EÿXUHT]LÿIÿ77Iÿ9OPEHPGÿGLMNÿJKÿQPHRÿQLPHHEÿV HPZÿÿZZUHEZÿÿLÿ
                                                      2ÿ ÿSFNT EHWÿÿÿ
                                                      ÿ               VFT LFGÿUENPEÿT HPEGÿRMÿ] EÿPONÿQPHRÿHRPGÿ FLHÿQRPZRÿHRÿULHPGÿQ FONÿ
                                                     ÿ HRLQPGÿ]ÿL_FPLNÿHÿLGUENÿHÿULPLÿHÿHRÿNHÿEÿQRPZRÿHRPGÿZGÿQPOOÿ]ÿNPGTPGGNÿUFLGFEHÿ
                                                     ÿ HÿHRÿHLTGÿÿHRÿLÿÿSFNT EHWÿÿEÿNNPHPEIÿHRPGÿ FLHÿGHÿÿN NOPEÿLÿHRÿULHPGÿHÿ
       <,%=ÿÿ>?3"@ÿ2A;B?A1AÿÿC5D=ÿÿ>?3"@ÿ2A;BA""2ÿ




                                                     7ÿ LGF]TPHÿHRÿULUGNÿGZRNFOPEÿLNLWÿKRÿULHPGÿL_FGHÿHRHÿOOÿN NOPEGÿPEÿHRÿZGÿ]ÿGH[Nÿ
              !"!ÿ#$%%&''(ÿ)*$+,-ÿ./$0,ÿ123ÿ
ÿÿ
                456ÿ7,856-ÿ9,+5(5ÿ:1;2ÿ




                                                     ÿ UENPEÿHRÿEHPZPUHNÿNPGTPGGOÿÿHRÿZGWÿÿ
                                                     5ÿ               9`aÿ<#bcbC`cbIÿHRÿ9LHPGIÿ][ÿENÿHRLFRÿHRPLÿFENLGPENÿZFEGOIÿRL][ÿ
                                                     4ÿ GHPUFOHÿENÿ L ÿGÿOOQGdÿ
                                                     ÿ               WÿKRÿPEGHEHÿZHPEÿGROOÿPTT NPHO[ÿ]ÿ.<fgb)IÿUENPEÿHRÿNPGTPGGOÿÿHRÿZHPEWÿ
                                                     3ÿ               7WÿE[ÿEQ6UENPEÿN NOPEGÿHÿPOÿLGUEGGÿHIÿ LÿLUOPGÿPEÿGFUULHÿ IÿE[ÿ
                                                     2ÿ                     FHGHENPEÿT HPEGÿLÿRL][ÿ7fhf<b)Wÿ
                                                     ÿ iÿiÿiÿÿ
                                                     7ÿ iÿiÿiÿÿ
                                                     7ÿ iÿiÿiÿÿ
                                                     77ÿ iÿiÿiÿÿ
                                                     7ÿ iÿiÿiÿÿ
                                                     75ÿ iÿiÿiÿÿ
                                                     74ÿ iÿiÿiÿÿ
                                                     7ÿ iÿiÿiÿÿ
                                                     73ÿ ÿX ÿ TPEÿ9LULHPGIÿjjÿMWÿEÿGFLEZÿ TUE[ÿÿHRÿ GHIÿ GÿV Wÿ7d6ZM677769k6lIÿ73ÿjÿ
                                                     72ÿ 4^F7N4TÿE1HWÿV MWÿ738ÿ1PEÿÿNPMLGPH[ÿZHPEIÿV MWÿWÿPMWÿ9LWÿ2ÿPGÿUUOPZ]OÿQREÿÿUOPEHPÿT mGÿEÿLÿÿ
                                                                       ÿLÿPÿ^FNT EHÿPGÿEHLNÿPEÿMLÿÿNENEH8Wÿÿÿ
 ÿÿ
                                                         1234567548ÿ                                          9 ÿ7ÿÿÿ
                                                       ÿ   45524ÿ
                                                       ÿ
                                                         £¤¥¦ÿ̈©¨ª«¬­«ª®¯°±«²³´«µ¶²ÿÿÿµ·¬¸¹¦º»ÿ̈ªÿÿÿ¼½¾¦¿ÿªÀÁª¯Á̈ªÿÿÿ³¤Â¦ÿ̄ÿ·Ãÿ̄
                                                           Case 2:20-cv-01375-APG-DJA Document 21 Filed 09/03/20 Page 3 of 3

                                                          ÿ
                                                      ÿ              EÿGHÿI IJKLÿMÿKJÿÿNOKPIÿPQHIRJKLÿNINÿKPÿHNSTÿ7UVU<W)Eÿ
                                                      7ÿ ÿ
                                                       ÿ    Gÿ     MHKPÿNI ÿ
                                                                               I Tÿ
                                                                                    ÿX  YM ZS N[
                                                                                               ÿ77E
                                                                                                    ÿ     Gÿ     MHKP
                                                                                                                        ÿ NIÿITÿÿXYMZSN[ÿ77Eÿ
                                                      5ÿ U\W]^U9ÿ44_ÿ ÿ ÿ                                 ^U]VWÿ)ÿÿ
                                                                                                          ÿ
                                                      4ÿ     àÿ̀
                                                                c d efgÿhiÿjkel aÿ  ÿ
                                                                                    ÿÿ                     àÿ̀wfvvdxyÿkkÿÿ
                                                      ÿ mm MOJIKÿÿnE   ÿKLPJo[ÿPpEÿ
                                                                       q NÿmEÿ774ÿ
                                                                                                           NLÿEÿ RNKQ[ÿPpEÿ
                                                                                                          m OIÿq NÿmEÿ57ÿ
                                                      3ÿ rmZK       ÿsEÿZSP[ÿPpEÿ
                                                                OIÿq NÿmEÿ22ÿ
                                                                                                          qNKMMLTÿI[ÿPpEÿ
                                                                                                          m OIÿq NÿmEÿ347ÿ
                                                      2ÿ nPÿ4tÿtKJJP[ÿmtÿÿ LMNÿKNEÿXRKMÿ7ÿ
                                                                              25ÿ
                                                                                                          JKSMHÿEÿNLPL[ÿPpEÿ
                                                                                                          m OIÿq NÿmEÿ5537ÿ
                                                      ÿ uvvkwxgyÿzkwÿ{|dfxvfzzaÿ}kwv~d~gÿxÿ 474ÿKJJoIÿNKO[ÿXRKMÿ5ÿ
                                                     ÿ jÿwavÿÿdxÿiiÿdxÿiuiÿ nuvvPkÿwtxgyaPÿ[zÿkmtÿ  wÿg
                                                                                                                            25ÿ
                                                                                                                             zgxdxvÿfwavÿuegwfdxÿfv|gÿ
                                                            d aÿx  gxvwg
                                                     ÿ jÿwavÿÿÿw
                                                                              avg
                                                                                 gÿz
                                                                                   kw ÿ}k w
                                                                                          v~d~gÿ
                                                                                               xÿ      xawdxgÿjkedxyÿÿ
       <,%=ÿÿ>?3"@ÿ2A;B?A1AÿÿC5D=ÿÿ>?3"@ÿ2A;BA""2ÿ




                                                     7ÿ
              !"!ÿ#$%%&''(ÿ)*$+,-ÿ./$0,ÿ123ÿ
ÿÿ
                456ÿ7,856-ÿ9,+5(5ÿ:1;2ÿ




                                                                       4. All pending motions are denied  as moot.motions are denied as moot.
                                                                                                      All pending
                                                     ÿ                                               <ÿ.ÿ.ÿ])W]W)ÿ ÿ
                                                     5ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                     4ÿ ÿÿ ÿ ÿ ÿ ÿ ÿ m                                  GÿXSTATES
                                                                                                      UNITED        GGXÿ     XGGÿ
                                                                                                                             DISTRICT      r ÿ
                                                                                                                                        JUDGE

                                                     ÿ ÿ ÿ ÿ ÿ ÿ ÿ G¡ÿÿSeptember 3, 2020
                                                     3ÿ             ÿ
                                                     2ÿ ÿ
                                                     ÿ ÿ
                                                     7ÿ ÿ
                                                     7ÿ ÿ
                                                     77ÿ ÿ
                                                     7ÿ ÿ
                                                     75ÿ ÿ
                                                     74ÿ ÿ
                                                     7ÿ ÿ
                                                     73ÿ ÿ
                                                     72ÿ
 ÿÿ
                                                          1234567548ÿ                                9 ÿÿÿÿ
                                                       ÿ   45524ÿ
                                                       ÿ
